Exhibit 99.1 Earnings Release INVESTORS REAL ESTATE TRUST ANNOUNCES FINANCIAL AND OPERATING RESULTS FOR THE QUARTER AND YEAR-TO-DATE ENDED JANUARY 31, 2010 Minot, ND – March 12, 2010 – Investors Real Estate Trust (tickers: IRET and IRETP; exchange: NASDAQ Global Select Market) reportedfinancial and operating results today for the quarter and year-to-date ended January 31, 2010. During the three month period ended January 31, 2010, IRET’s revenues decreased from the year-earlier period, while for the nine month period ended January 31, 2010, revenues increased from the nine month period ended January 31, 2009.Funds From Operations (FFO)1 decreased for the three and nine month periods ended January 31, 2010 compared to the same periods of the prior fiscal year, overall and on a per share and unit basis.Net income declined from the year-earlier periods, primarily attributable to increased vacancy in all segments and in particular our multi-family residential segment, impairment of real estate investment and an increase in depreciation, interest expense and real estate expenses in the three and nine month periods ended January 31, 2010 compared to the three and nine month periods ended January 31, 2009. For the three month period ended January 31, 2010, as compared to the same period of the prior fiscal year: • Revenues decreased to $60.1 million from $60.9 million. • FFO decreased to $14.7 million on approximately 94,516,000 weighted average shares and units outstanding, from $15.5 million on approximately 80,038,000 weighted average shares and units outstanding ($.16 per share and unit compared to $.19 share and unit). • Net (Loss) Income Available to Common Shareholders, as computed under generally accepted accounting principles, was approximately $(141,000), compared to $785,000. For the nine month period ended January 31, 2010, as compared to the same period of the prior fiscal year: • Revenues increased to $180.5 million from $179.4 million. • FFO decreased to $45.7 million on approximately 88,284,000 weighted average shares and units outstanding, from $48.0 million on approximately 79,642,000 weighted average shares and units outstanding ($.52 per share and unit compared to $.60 per share and unit). • Net Income Available to Common Shareholders, as computed under generally accepted accounting principles, was approximately $975,000, compared to $4.5 million. Total expenses increased by $2.2 million, or 3.8%, in the three months ended January 31, 2010 compared to the three months ended January 31, 2009, from $59.4 million to $61.7 million. Total expenses increased by $7.3 million, or 4.2%, from $172.3 million to $179.6 million, for the nine month period ended January 31, 2010 compared to the same period of the prior fiscal year. 1 The National Association of Real Estate Investment Trusts, Inc. (NAREIT) defines FFO as net income (computed in accordance with generally accepted accounting principles), excluding gains/losses from sales of property plus real estate depreciation and amortization.FFO is a non-GAAP measure.We consider FFO to be a standard supplemental measure for equity real estate investment trusts because it facilitates an understanding of the operating performance of properties without giving effect to real estate depreciation and amortization, which assume that the value of real estate assets diminishes predictably over time.Since real estate values instead historically rise or fall with market conditions, we believe that FFO provides investors and management with a more accurate indication of our financial and operating results. See table below for a reconciliation of Net Income to FFO. i Operating Results Net Operating Income (NOI)2 from stabilized properties3 decreased approximately 4.6%, or $1.6 million, during the three month period ended January 31, 2010, compared to the same period one year ago, while NOI from all properties increased 2.1%, or $746,000.NOI from stabilized properties decreased in all of our segments except commercial medical, which increased 4.8%. NOI from all properties decreased in all of our segments except multi-family residential and commercial medical, which increased 8.7% and 9.3% respectively. During the nine month period ended January 31, 2010 compared to the same period one year ago, NOI from stabilized properties decreased in all of our segments except commercial office and medical, which increased 0.4% and 4.2% respectively. NOI from all properties increased in all of our segments except commercial industrial and retail which decreased 4.8% and 7.6% respectively. Economic occupancy4 levels on a stabilized property basis and all property basis decreased in all of our five reportable segments during the three and nine months ended January 31, 2010, compared to the three and nine months ended January 31, 2009.Economic occupancy rates on a stabilized property and all-property basis for the three and nine months ended January 31, 2010, as compared to the three and nine months ended January 31, 2009, were as follows: Economic Occupancy Levels on a Stabilized Property and All Property Basis: Stabilized Properties(a) All Properties Three Months Ended January 31, Three Months Ended January 31, Segments Multi-Family Residential % Commercial Office % Commercial Medical % Commercial Industrial % Commercial Retail % Stabilized Properties(a) All Properties Nine Months Ended January 31, Nine Months Ended January 31, Segments Multi-Family Residential % Commercial Office % Commercial Medical % Commercial Industrial % Commercial Retail % a. For Three and Nine Months Ended January 31, 2010, stabilized properties excluded: Multi-Family Residential - Minot 4th Street Apartments, Minot, ND; Minot 11th Street Apartments, Minot, ND; Minot Fairmont Apartments, Minot, ND; Minot Westridge Apartments, Minot, ND; Thomasbrook Apartments, Lincoln, NE; Evergreen Apartments, Isanti, MN; 401 South Main, Minot, ND and IRET Corporate Plaza, Minot, ND. Total number of units, 433. Occupancy % for the three and nine months ended January 31, 2010, 88.8% and 89.5%, respectively. Commercial Office - Bismarck roadway, Bismarck, ND; 401 South Main, Minot, ND; IRET Corporate Plaza, Minot, ND, 12 South Main Street, Minot, ND and Minot 2505 16th St SW, Minot, ND. Total square footage, 87,810. Occupancy % for the three and nine months ended January 31, 2010, 23.5% and 16.7%, respectively. Commercial Medical - 2828 Chicago Avenue, Minneapolis, MN; Casper 1th Street (Park Place), Casper, WY; Casper 3th Street (Meadow Wind), Casper, WY; Cheyenne 4ollege Drive (Aspen Wind), Cheyenne, WY; Cheyenne 4ollege Drive (Sierra Hills), Cheyenne, WY and Laramie 1nd Street (Spring Wind), Laramie, WY. Total square footage, 294,238. Occupancy % for the three and nine months ended January 31, 2010, 93.9% and 91.3%, respectively. Commercial Industrial - Minnetonka 13600 County Road 62, Minnetonka, MN and Clive 2th St., Clive, IA. Total square footage, 112,494. Occupancy % for the three and nine months ended January 31, 2010, 100% and 100.0%, respectively. For Three and Nine Months ended January 31, 2009, stabilized properties excluded: Multi-Family Residential - Minot 4th Street Apartments, Minot, ND; Minot 11th Street Apartments, Minot, ND; Minot Fairmont Apartments, Minot, ND; Minot Westridge Apartments, Minot, ND, Thomasbrook Apartments, Lincoln, NE; Evergreen Apartments, Isanti, MN and 401 South Main, Minot, ND and IRET Corporate Plaza, Minot, ND. Total number of units, 409. Occupancy % for the three and nine months ended January 31, 2009, 86.7% and 88.5%, respectively. Commercial Office - 401 South Main, Minot, ND; Bismarck roadway, Bismarck, ND and IRET Corporate Plaza, Minot, ND. Total square footage, 76,835. Occupancy % for the three and nine months ended January 31, 2009, 100.0% and 100.0%, respectively. Commercial Medical - 2828 Chicago Avenue, Minneapolis, MN. Total square footage, 56,239. Occupancy % for the three and nine months ended January 31, 2009, 73.3% and 70.9%, respectively. Commercial Industrial - Minnetonka 13600 County Road 62, Minnetonka, MN Total square footage, 69,984. Occupancy % for the three and nine months ended January 31, 2010, 100% and 100.0%, respectively. 2 We measure the performance of our segments based on NOI, which we define as total revenues less property operating expenses and real estate taxes.We believe that NOI is an important supplemental measure of operating performance for a real estate investment trust’s operating real estate because it provides a measure of core operations that is unaffected by depreciation, amortization, financing and general and administrative expense.NOI does not represent cash generated by operating activities in accordance with GAAP, and should not be considered an alternative to net income, net income available for common shareholders or cash flow from operating activities as a measure of financial performance. See tables below for a reconciliation of NOI to the condensed consolidated financial statements. 3 Stabilized properties are those properties owned for the entirety of both periods being compared.While results presented on a stabilized property basis are not determined in accordance with GAAP, management believes that measuring performance on a stabilized property basis is useful to investors and to management because it enables evaluation of how the Company’s properties are performing year over year. 4 Economic occupancy represents actual rental revenues recognized for the period indicated as a percentage of scheduled rental revenues for the period.Percentage rents, tenant concessions, straightline adjustments and expense reimbursements are not considered in computing either actual revenues or scheduled rent revenues. ii Acquisitions During the third quarter of fiscal year 2010, on December 30, 2009, IRET acquired two limited liability companies that own and operate a portfolio of five assisted living facilities in three communities in Wyoming. The five facilities, located in Casper (two facilities), Cheyenne (two facilities) and Laramie (one facility), Wyoming, have a total of approximately 328 beds. IRET acquired 100% of the member interests in the owner and operator of these five facilities for a total purchase price of approximately $45.0 million. The Wyoming assisted living portfolio consists of the Meadow Wind and Park Place assisted living facilities in Casper, Wyoming; the Aspen Wind and Sierra Hills assisted living facilities in Cheyenne, Wyoming; and the Spring Wind assisted living facility in Laramie, Wyoming.The acquisition price for the portfolio was funded with cash in the amount of approximately $8.5 million, and with the proceeds of a $36.5 million loan from First International Bank and Trust, Watford City, North Dakota. The First International loan has a term of six years, and an initial interest rate of 4.5%. The Company paid an origination fee of $36,500 for the loan, which is secured by mortgages on the Wyoming properties and by a corresponding deposit, restricted as to withdrawal, of $36.5 million, the amount of the loan. During the third quarter of fiscal year 2010, on November 13, 2009, the Company acquired an approximately 6.8 acre parcel of vacant land located in Fargo, North Dakota for a purchase price of approximately $395,000. The Company has agreed to construct a new facility on this property to be leased to a single tenant, with a target lease commencement date in July 2010. The Company estimates that its cost to construct the facility will be approximately $4.2 million, including the cost of the land, plus imputed construction interest. The Company had no development projects placed in service or material dispositions during the third quarter of fiscal year 2010. During the second quarter of fiscal year 2010, IRET acquired two properties: on August 5, 2009, an approximately 42,180 square foot showroom/warehouse property located in a western suburb of Des Moines, Iowa, triple-net leased to a single tenant, for which the Company paid a total of approximately $3.4 million, a portion of which was paid in Units valued at a total of approximately $2.9 million, or $10.25 per unit, with the remainder paid in cash; and, on October 1, 2009, an approximately 15,000 square foot, 2-story office building on 1.5 acres located near IRET’s corporate headquarters building in Minot, North Dakota, for a total of $2.4 million, a portion of which the Company paid in Units valued at a total of approximately $90,000, with the remainder paid in cash.IRET had no development projects placed in service or dispositions during the second quarter of fiscal year 2010.During the first quarter of fiscal year 2010, IRET had no acquisitions, development projects placed in service or dispositions. Shareholder Equity, Distributions and Capital Structure In April 2009, IRET and IRET Properties entered into a continuous equity offering program sales agreement with Robert W. Baird & Co. Incorporated (Baird).Pursuant to the Sales Agreement, IRET may offer and sell its common shares of beneficial interest, no par value, having an aggregate gross sales price of up to $50 million, from time to time through Baird as IRET's sales agent.IRET has no obligation to sell any common shares under the program, and Baird is not required to sell any specific number or dollar amount of common shares, but has agreed to use its commercially reasonable efforts to sell the common shares as directed by IRET. IRET sold no shares under this program during the third quarter of fiscal year 2010. On January 15, 2010, IRET paid a quarterly distribution of $0.1715 per share and unit on its common shares and limited partnership units of IRET Properties.This was IRET’s 155th consecutive distribution at equal or increasing rates.IRET also paid, on December 31, 2009, a quarterly distribution of $0.5156 per share on its Series A preferred shares. As of January 31, 2010, IRET had a total capitalization of $1.9 billion.Total capitalization is defined as the market value (closing price at end of period) of the Company’s outstanding common shares and the imputed market value of the outstanding limited partnership units of IRET Properties (which are convertible, at the expiration of a specified holding period, into cash or, at the Company’s sole discretion, into common shares of the Company on a one-to-one basis), plus the book value of the Company’s preferred shares and the outstanding principal balance of the consolidated debt of the Company. Conference Call Information The Conference Call for 3rd Quarter Earnings is scheduled for Monday, March 15, 2010 at 9:00 A.M. Central Daylight Time.The call will be limited to one hour, including questions and answers.Conference call access information is as follows: USA Toll Free Number: 1-800-860-2442 International Toll Free Number: 1-412-858-4600 A webcast and transcript of the call will be archived on the “Investors Presentations & Events” page of IRET’s website, http://www.iret.com, for one year.Questions regarding the conference call should be directed to IRET Investor Relations at landerson@iret.com. iii About IRET IRET is a self-administered, equity real estate investment trust investing in income-producing properties located primarily in the upper Midwest.IRET owns a diversified portfolio of properties consisting of 77 multi-family residential properties with 9,669 apartment units; and 67 office properties, 54 medical properties (including senior housing), 19 industrial properties and 33 retail properties with a total of approximately 12.0 million square feet of leasable space.IRET’s distributions have increased every year for 39 consecutive years.IRET common and preferred shares are publicly traded on the NASDAQ Global Select Market (symbols:IRET and IRETP).IRET’s press releases and supplemental information are available on the Company website at www.iret.com or by contacting Investor Relations at 701-837-4738. Certain statements in this earnings release are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially from projected results.Such risks, uncertainties and other factors include, but are not limited to:fluctuations in interest rates, the effect of government regulation, the availability of capital, changes in general and local economic and real estate market conditions, competition, our ability to attract and retain skilled personnel, and those risks and uncertainties detailed from time to time in our filings with the Securities and Exchange Commission, including our 2009 Form 10-K.We assume no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. iv INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) January 31, 2010 April 30, 2009 ASSETS Real estate investments Property owned $ $ Less accumulated depreciation ) ) Development in progress 0 Unimproved land Mortgage loans receivable, net of allowance of $3 and $3, respectively Total real estate investments Other assets Cash and cash equivalents Restricted cash 0 Marketable securities – available-for-sale Receivable arising from straight-lining of rents, net of allowance of $900 and $842, respectively Accounts receivable, net of allowance of $288 and $286, respectively Real estate deposits 88 Prepaid and other assets Intangible assets, net of accumulated amortization of $51,648 and $44,887, respectively Tax, insurance, and other escrow Property and equipment, net of accumulated depreciation of $843 and $957, respectively Goodwill Deferred charges and leasing costs, net of accumulated amortization of $13,072 and $11,010, respectively TOTAL ASSETS $ $ LIABILITIES AND EQUITY LIABILITIES Accounts payable and accrued expenses $ $ Revolving lines of credit Mortgages payable Other TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES REDEEMABLE NONCONTROLLING INTERESTS – CONSOLIDATED REAL ESTATE ENTITIES EQUITY Investors Real Estate Trust shareholders’ equity Preferred Shares of Beneficial Interest (Cumulative redeemable preferred shares, no par value, 1,150,000 shares issued and outstanding at January 31, 2010 and April 30, 2009, aggregate liquidation preference of $28,750,000) Common Shares of Beneficial Interest (Unlimited authorization, no par value, 73,965,593 shares issued and outstanding at January 31, 2010, and 60,304,154 shares issued and outstanding at April 30, 2009) Accumulated distributions in excess of net income ) ) Total Investors Real Estate Trust shareholders’ equity Noncontrolling interests – Operating Partnership (20,852,895 units at January 31, 2010 and 20,838,197 units at April 30, 2009) Noncontrolling interests – consolidated real estate entities Total equity TOTAL LIABILITIES AND EQUITY $ $ v INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS(unaudited) for the three and nine months ended January 31, 2010 and 2009 Three Months Ended January 31 Nine Months Ended January 31 (in thousands, except per share data) REVENUE Real estate rentals $ Tenant reimbursement TOTAL REVENUE EXPENSES Interest Depreciation/amortization related to real estate investments Utilities Maintenance Real estate taxes Insurance Property management expenses Administrative expenses Advisory and trustee services Other expenses Amortization related to non-real estate investments Impairment of real estate investments 0 0 TOTAL EXPENSES Gain on involuntary conversion 0 0 Interest income Other income 29 Income before gain on sale of other investments Gain on sale of other investments 0 0 0 54 NET INCOME Net loss (income) attributable to noncontrolling interests – Operating Partnership 39 ) ) ) Net loss attributable to noncontrolling interests – consolidated real estate entities 49 15 2 97 Net income attributable to Investors Real Estate Trust Dividends to preferred shareholders ) NET (LOSS) INCOME AVAILABLE TO COMMON SHAREHOLDERS $ ) $ $ $ NET INCOME PER COMMON SHARE – BASIC AND DILUTED $ vi INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES RECONCILIATION OF NET INCOME ATTRIBUTABLE TO INVESTORS REAL ESTATE TRUST TO FUNDS FROM OPERATIONS for the three and nine months ended January 31, 2010 and 2009 (in thousands, except per share amounts) Three Months Ended January 31, Amount Weighted Avg Shares and Units(2) Per Share and Unit(3) Amount Weighted Avg Shares and Units(2) Per Share And Unit(3) Net income attributable to Investors Real Estate Trust $ $ Less dividends to preferred shareholders ) ) Net (loss) income available to common shareholders ) $ $ Adjustments: Noncontrolling interest – Operating Partnership ) Depreciation and amortization(1) Funds from operations applicable to common shares and Units $ $ $ (in thousands, except per share amounts) Nine Months Ended January 31, Amount Weighted Avg Shares and Units(2) Per Share and Unit(3) Amount Weighted Avg Shares and Units(2) Per Share And Unit(3) Net income attributable to Investors Real Estate Trust $ Less dividends to preferred shareholders ) ) Net income available to common shareholders $ $ Adjustments: Noncontrolling interest – Operating Partnership Depreciation and amortization(4) Gain on depreciable property sales 0 ) Funds from operations applicable to common shares and Units(5) $ $ $ Real estate depreciation and amortization consists of the sum of depreciation/amortization related to real estate investments and amortization related to non-real estate investments from the Condensed Consolidated Statements of Operations, totaling $15,078 and $14,550, less corporate-related depreciation and amortization on office equipment and other assets of $213 and $96, for the three months ended January 31, 2010 and 2009, respectively. UPREIT Units of the Operating Partnership are exchangeable for common shares of beneficial interest on a one-for-one basis. Net income attributable to Investors Real Estate Trust is calculated on a per share basis. FFO is calculated on a per share and unit basis. Real estate depreciation and amortization consists of the sum of depreciation/amortization related to real estate investments and amortization related to non-real estate investments from the Condensed Consolidated Statements of Operations, totaling $44,702 and $42,276, less corporate-related depreciation andamortization on office equipment and other assets of $312 and $341, for the nine months ended January 31, 2010 and 2009, respectively. In accordance with SEC and NAREIT guidance, IRET does not exclude impairment write-downs from FFO (that is, impairment charges are not added back to GAAP net income in calculating FFO).IRET recorded impairment charges of $818 and $1,678 for the three and nine month periods ended January 31, 2010, respectively.If these impairment charges are excluded from the Company’s calculation of FFO, the Company’s FFO per share and unit would increase by $.01 and $.02 respectively for the three and nine month periods ended January 31, 2010, to $.17 and $.54, respectively. vii INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES RECONCILATION OF NET OPERATING INCOME TO THE CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS for the three and nine months ended January 31, 2010 and 2009 (in thousands) Three Months Ended January 31, 2010 Multi-Family Residential Commercial- Office Commercial- Medical Commercial- Industrial Commercial- Retail Total Real estate revenue $ Real estate expenses Gain on involuntary conversion 0 0 0 0 Net operating income $ Interest ) Depreciation/amortization ) Administrative, advisory and trustee fees ) Other expenses ) Impairment of real estate investment ) Other income Net income $ (in thousands) Three Months Ended January 31, 2009 Multi-Family Residential Commercial- Office Commercial- Medical Commercial- Industrial Commercial- Retail Total Real estate revenue $ Real estate expenses Net operating income $ Interest ) Depreciation/amortization ) Administrative, advisory and trustee fees ) Other expenses ) Other income Net income $ (in thousands) Nine Months Ended January 31, 2010 Multi-Family Residential Commercial- Office Commercial- Medical Commercial- Industrial Commercial- Retail Total Real estate revenue $ Real estate expenses Gain on involuntary conversion 0 0 0 0 Net operating income $ Interest ) Depreciation/amortization ) Administrative, advisory and trustee fees ) Other expenses ) Impairment of real estate investment ) Other income Net income $ (in thousands) Nine Months Ended January 31, 2009 Multi-Family Residential Commercial- Office Commercial- Medical Commercial- Industrial Commercial- Retail Total Real estate revenue $ Real estate expenses Net operating income $ Interest ) Depreciation/amortization ) Administrative, advisory and trustee fees ) Other expenses ) Other income Gain on sale of other investments 54 Net income $ viii
